Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00649-CV

                                        Donald E. GHIDONI,
                                             Appellant

                                               v.
                                              Nancy
                                     Nancy GHIDONI (Meehan),
                                             Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 1992-CI-17421
                            Honorable Michael E. Mery, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 9, 2014

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, we grant the motion and dismiss

this appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellant. See id. 42.1(d).

                                                       PER CURIAM